Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesach et al (US20130038941) in view Shaw et al (US20100046953), further in view of Koike et al (US20180031830).
Regarding claim 1, Pesach teaches an optical system, comprising:
an emitter array (44, 60) to emit a plurality of beams of light (paragraphs 34 and39);

collimate each of the plurality of beams of light, and direct each of the plurality of beams of light (paragraphs 35 and 38)
wherein a pitch between lenses (52) of the lens array is larger than a pitch between emitters (44) of the emitter array (44) in order to cause each of the plurality of beams of light to be directed such that the plurality of beams of light diverge after exiting the lens array (see figure 2, 4 and 5c and paragraph 41); and
a diffractive optical element (48) to distribute, after direction by the lens array (46, 52, 54), each of the plurality of beams of light into a plurality of beamlets in association with creating a light pattern (paragraph 36 and 38), 
wherein the diffractive optical element (48) includes an array of micro diffractive optical elements, each micro diffractive optical element, of the array of micro diffractive optical elements is configured to distribute a respective one of the plurality of beams such that a plurality of zero-order beamlets, each corresponding to one of the plurality of beams of light, diverge after exiting the diffractive optical element (see figure 2 and paragraph 36). Pesach teaches the pitch of the emitter and output side of lens array pitch be different (see paragraph 43) to enhance the homogenization. However, Pesach fails to specifically disclose an embodiment wherein the lens array is larger than a pitch between emitters of the emitter array and each micro diffractive optical element, of the array of micro diffractive optical elements is configured to distribute a respective one of the plurality of beams such that a plurality of zero-order beamlets, each corresponding to one of the plurality of beams of light, diverge after exiting the diffractive optical element.
In the same field of endeavor, Shaw teaches a an emitter array (223,500) to emit a plurality of beams of light (paragraphs 44 and39);

collimate each of the plurality of beams of light, and direct each of the plurality of beams of light (paragraphs 11, 39 and 44)
wherein a pitch (592) between lenses of the lens array is larger than a pitch (591) between emitters of the emitter array in order to cause each of the plurality of beams of light to be directed such that the plurality of beams of light diverge after exiting the lens array (see figure 5 for example and paragraphs 45-47 ).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, to ensure the beam is spread/diverged over a designated angular range and the beams can be designed to overlap in that range(paragraph 13). 
Pesach-Shaw teach overlapping the illumination spots. However, they fails to specifically disclose each micro diffractive optical element, of the array of micro diffractive optical elements is configured to distribute a respective one of  the plurality of beams such that a plurality of zero-order beamlets, each corresponding to one of the plurality of beams of light, diverge after exiting the diffractive optical element.
In the same field of endeavor, Koike et al teaches designing a diffractive optical element (20) to distribute each of the plurality of beams of light into a plurality of beamlets in association with creating a light pattern (see figures 4c and 5c for example), 
wherein the diffractive optical element (20) includes an array of micro diffractive optical elements, each micro diffractive optical element, of the array of micro diffractive optical elements is configured to distribute a respective one of the plurality of beams such that a plurality of zero-order beamlets, each corresponding to one of the plurality of beams of light, diverge after exiting the diffractive optical 
Regarding claim 2, Pesach et al .-Shaw- Koike combination teaches the optical system of claim 1, wherein Pesach teaches the arrays of micro diffractive optical element (48), directs : a zero-order beamlet, of the plurality of zero-order beamlets, to exit the diffractive optical element (48) via 50 such that the zero-order beamlet overlaps with a non-zero-order beamlet in the light pattern, wherein the zero-order beamlet and the non-zero-order beamlet correspond to a particular beam of light of the plurality of beams of light (as illustrated in figure 2; the adjacent beams can overlap to provide a light pattern on an object). Also Koike further teaches the arrays of micro diffractive optical element (20), directs : a zero-order beamlet, of the plurality of zero-order beamlets, to exit the diffractive optical element (20) such that the zero-order beamlet overlaps with a non-zero-order beamlet in the light pattern, wherein the zero-order beamlet and the non-zero-order beamlet correspond to a particular beam of light of the plurality of beams of light- see the diffractive array (20)design output of figures 7, 11 and 14 of Koike.
 Regarding claim 3, Pesach et al. teaches the optical system of claim 1, wherein the emitter array (44) and the lens array (46,52,54) are integrated in a single optical component (pattern generator).
Regarding claim 4, Pesach et al. teaches the optical system of claim 3, wherein the emitter array (44) is an array of bottom emitting vertical-cavity surface-emitting lasers. VCSEL can be bottom or top emitters. However, Pesach fails to specifically disclose the VCSEL are bottom emitters. Although, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this features, since it is known laser emitter design for compact optical instruments and provides a reliable laser source. 

Regarding claim 6, Pesach et al teaches the optical system of claim 1, wherein each micro diffractive optical element of the array of micro diffractive optical element (48) corresponds to a respective emitter of the emitter array (see figure 2 and paragraph 36). 
Regarding claim 7, Pesach et al teaches the optical system of claim 1, wherein a pitch between micro diffractive optical elements (48), of the array of micro diffractive optical elements, is larger than the pitch between lenses of the lens array (see figure 3).
Regarding claim 8, Pesach et al teaches the optical system of claim 1, wherein the lens array (46, 52, 54) and the diffractive optical element (48) are integrated in a single optical component(36- pattern generator element)
Regarding claim 9, Pesach et al teaches the optical system of claim 1, wherein the light pattern comprises a structured light pattern (paragraph 33).
Claims 10-15 substantially correspond claims 1, 2, 4, 6, 7, and 9 respectively. See Examiner’s notes in claims 1, 2, 4, 6, 7 and 9 above.

Claims 16- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesach et al (US20130038941) in view Shaw et al (US20100046953),
Regarding claim 16, Pesach et al teaches an optical device, comprising: 
an emitter array (44, 60);
a lens array (52) l and 
a diffractive optical element (48)
the emitter array (44, 60) comprising:

the lens array (52) comprising:
a first lens (top of lens array 42)to collimate the first beam of light (paragraph 41)and direct the first beam of light at a first angle with respect to a diffractive optical element (see figures 2 and 4), and
a second lens (bottom of array 42 or second from the top of array 42) to collimate the second beam of light(paragraph 41) and direct the second beam of light at a second angle with respect to the diffractive optical element (see figures 2 and 4),
wherein the first angle is different from the second angle such that the first beam of light and the second beam of light diverge after exiting the lens array, and
wherein a pitch between the first lens and the second lens is larger than a pitch between the first emitter and the second emitter; and the diffractive optical element (48) to distribute the first beam of light and the second beam of light in association with creating patterned light(paragraphs 38 and 36),
wherein the diffractive optical element includes an array of micro diffractive optical elements configured to distribute the first beam of light and the second beam of light such that a first zero-order beamlet, associated with the first beam of light, and a second zero-order beamlet, associated with the second beam of light, diverge after exiting the diffractive optical element (see figures 2 and 4). Pesach et al teaches the pitch of the emitter and output side of lens array pitch be different (see paragraph 43) to enhance the homogenization. However, Pesach et al fails to specifically disclose an embodiment wherein a pitch between the first lens and the second lens is larger than a pitch between the first emitter and the second emitter.

a first lens (top of lens array) to collimate the first beam of light (paragraphs 11, 39 and 44) and direct the first beam of light at a first angle (see figures 2, 5 and 6), and a second lens (bottom of array or second from the top of array) to collimate the second beam of light (paragraphs 11, 39 and 44) and direct the second beam of light at a second angle (see figures 2 and 4), wherein the first angle is different from the second angle such that the first beam of light and the second beam of light diverge after exiting the lens array, and
wherein a pitch (592) between the first lens and the second lens is larger than a pitch between the first emitter and the second emitter (591-see figure 5 for example and paragraphs 45-47; see also figure 6).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, to ensure the beam is spread/diverged over a designated angular range and the beams can be designed to overlap in that range(paragraph 13). (note: this claim only requires beams from two lenses to diverge the beamlets; not each lens of the diffractive optical element).
Regarding claim 17, Pesach et al .-Shaw combination teaches the optical system of claim 16, wherein Pesach teaches a micro diffractive optical element (48), of the array of micro diffractive optical elements directs : the first a zero-order beamlet,  to exit the diffractive optical element such that the first zero-order beamlet overlaps with a non-zero-order beamlet in the light pattern, wherein the zero-order beamlet and the non-zero-order beamlet (as illustrated in figure 2; the adjacent beams can overlap to provide a light pattern on an object).

Regarding claim 19, see Examiner’s notes in claim 16; also see figure 2 and paragraph 36 of Pesach.
Regarding claim 20, Pesach et al teaches the optical system of claim 1, wherein the lens array (46, 52, 54) and the diffractive optical element (48) are integrated in a single optical component(36- pattern generator element).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        

		

AMH